Citation Nr: 0937409	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-32 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a thyroid 
condition.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
heart condition (claimed as a heart murmur) and, if so, 
entitlement to service connection for such disability.  

4.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
posttraumatic stress disorder (PTSD) and, if so, entitlement 
to service connection for such disability. 

5.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.

The Veteran was provided with a Travel Board hearing in 
February 2009.  In April 2009, he submitted additional 
evidence to the Board, consisting of an undated psychological 
examination from Dr. Moneypenny.  When the Board receives 
pertinent evidence that was not initially considered by the 
agency of jurisdiction (AOJ), the evidence must be referred 
to the AOJ for review unless the claimant waives this 
procedural requirement.  38 C.F.R. §§ 20.800, 20.1304(c) 
(2008).  As the Veteran waived AOJ review of the newly 
submitted evidence in an April 2009 statement, the Board may 
properly consider the evidence at this time.  Id.

The issues of entitlement to service connection for migraine 
headaches, a thyroid condition, a heart condition, and PTSD 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The last final rating decision denying the Veteran's 
claim for service connection for a heart condition was issued 
in December 2001.

2.  Evidence received since December 2001 is neither 
cumulative nor redundant of the evidence of record at the 
time of that decision, and raises a reasonable possibility of 
substantiating the claim for service connection for a heart 
condition.

3.  The last final rating decision denying the Veteran's 
claim for service connection for PTSD was issued in December 
2001.

4.  Evidence received since December 2001 is neither 
cumulative nor redundant of the evidence of record at the 
time of that decision, and raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.

5.  The Veteran is not currently service connected for any 
disabilities.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision denying the Veteran's 
claim for service connection for a heart condition was final.  
38 U.S.C.A. § 7105(c) (West 2000 & 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2000 & 2008).

2.  New and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for 
a heart condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008). 

3.  The December 2001 rating decision denying the Veteran's 
claim for service connection for PTSD was final.  38 U.S.C.A. 
§ 7105(c) (West 2000 & 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000 & 2008).

4.  New and material evidence has been received sufficient to 
reopen the previously denied claim for service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008). 

5.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to reopen the Veteran's claims 
for entitlement to service connection for a heart condition 
and PTSD is completely favorable, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 (VCAA) and implementing regulations in that regard.  The 
merits of the Veteran's service connection claims are being 
remanded for further development.  

With regard to the Veteran's TDIU claim, the law as mandated 
by statute, and not the underlying facts or development of 
the facts, is dispositive of the claim.  As such, the VCAA is 
not applicable.  See Kane v. Principi, 17 Vet. App. 97, 103 
(2003); Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

The Veteran's service connection claim for a heart condition 
was initially denied in a January 1986 rating decision, based 
on a determination that the evidence of record failed to 
establish a current diagnosis of a heart condition.  As the 
Veteran was notified of the adverse decision and did not 
appeal, that decision became final.  38 C.F.R. §§ 3.104, 
19.129, 19.192 (1985) [38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008)]; 38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) 
(West 2002)].

The Veteran subsequently submitted an application to reopen 
his heart condition claim, which was denied in a December 
2001 rating decision.  The December 2001 rating decision also 
denied the Veteran's service connection claim for PTSD, based 
on the lack of a current diagnosis of PTSD, as well as 
inadequate information to verify his claimed stressor.  The 
Veteran was notified of these adverse decisions and did not 
appeal.  As such, the decisions became final.  38 U.S.C.A. 
§ 7105(c) (West 2000 & 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000 & 2008).

In June 2006, the Veteran applied to reopen his previously 
denied claims.  A threshold consideration in any case 
concerning a previously denied claim is whether new and 
material evidence has been received sufficient to reopen such 
claim.  38 U.S.C.A. § 5108; see also Wakeford v. Brown, 8 
Vet. App. 237, 239-40 (1995).  

For claims to reopen that are received on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  All evidence is to be presumed credible 
for the purpose of establishing whether new and material 
evidence has been received to reopen a claim.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Here, evidence received since December 2001 includes a June 
2006 Family Medical Leave Act (FMLA) certification from the 
Veteran's VA treating physician indicating that the Veteran 
currently has (heart) palpitations and PTSD.  The physician 
indicated that such conditions "commenced during the 1970's 
and may have persisted since that time."  Additionally, the 
Veteran submitted an undated private psychological evaluation 
from Dr. Moneypenny reflecting a current diagnosis of PTSD 
based on the Veteran's report of in-service stressors and 
continuous symptoms since service.  The Veteran also 
submitted information pertinent to his claimed stressors in 
September 2006 and February 2007, as discussed further in the 
remand portion below.  

This evidence was not previously before agency decision 
makers and relates to unestablished facts necessary to 
substantiate the Veteran's claims, namely, current diagnoses 
of a heart condition and PTSD.  Additionally, as discussed in 
the remand portion of this decision, the evidence provided in 
response to the PTSD questionnaires is sufficient to trigger 
further development by the AOJ, including an attempt to 
verify the Veteran's claimed stressors.  When presumed 
credible, this evidence raises a reasonable probability of 
substantiating the Veteran's service connection claims for a 
heart condition and PTSD.  As such, new and material evidence 
has been received and the claims were properly reopened.

In addition to his service connection claims, the Veteran has 
applied for a TDIU.  A TDIU may be assigned under certain 
circumstances where a veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities and the schedular evaluation is less 
than 100 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
As the Veteran is not currently service connected for any 
disabilities, he cannot meet the criteria for a TDIU as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  As such, his claim for a TDIU must be denied.


ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for a heart condition is 
reopened.

New and material evidence having been received, the Veteran's 
claim for service connection for PTSD is reopened.

A TDIU is denied.




REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that 
there is a complete record upon which to decide the Veteran's 
service connection claims so that he is afforded every 
possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

First, it appears that there may be outstanding service 
treatment records.  The only service treatment record in the 
claims file is the Veteran's entrance examination.  The AOJ 
has indicated several times that service treatment records 
are "incomplete" or that other records are "unavailable," 
but it does not appear that further attempts have been made 
to obtain such records.  Although a November 2006 response 
from the National Personnel Records Center (NPRC) indicates 
that standard source documents from the Veteran's personnel 
file are unavailable, no such finding has been made as to his 
service treatment records.  Further, although the Veteran has 
not reported such service to VA, documents received from the 
NPRC reflect that he served in the Army Reserves and may have 
served in the Army National Guard.  

VA has a duty to make as many efforts as necessary to obtain 
records in the custody of a Federal department or agency, 
including service treatment records.  38 C.F.R. 
§ 3.159(c)(2).  VA may terminate such search only upon a 
determination that the records sought do not exist or that 
further efforts to obtain such records would be futile.  Id.  
Additionally, where a veteran's service treatment records are 
unavailable through no fault of the claimant, VA has a 
heightened obligation to assist in the development of a case, 
which includes the obligation to search for alternative 
medical records.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991).  
In such cases, VA must advise the veteran as to possibly 
applicable alternative forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  VA 
has promulgated the following non-exhaustive list of 
documents that may be substituted for service treatment 
records: statements from service medical personnel; "buddy" 
certificates or affidavits; employment physical examinations; 
medical evidence from private hospitals, clinics, or 
physician's offices where a veteran may have sought 
treatment, especially soon after service discharge; letters 
written or photographs taken during service; pharmacy 
prescription records; and insurance examinations.  See VA 
Adjudication Procedure Manual, M21-1MR, III.iii.2.E.27 
(December 13, 2005).  

In this case, it does not appear that all efforts have been 
exhausted to obtain the Veteran's available service treatment 
records.  Additionally, it does not appear that the Veteran 
has been fully advised of the possible alternative forms of 
evidence to substitute for his service treatment records.

Accordingly, upon remand, the AOJ must make reasonable 
efforts to obtain the Veteran's complete service treatment 
records, including but not limited to a request for any 
records from the Army Reserves and the Army National Guard 
and a request to the NPRC.  If it is determined that the 
Veteran's service treatment records have been lost, 
misplaced, or are otherwise unavailable, the AOJ must notify 
the Veteran of the unavailability of such records, the 
attempts made to obtain them, and the possible alternative 
forms of evidence.  Thereafter, the AOJ should seek any 
identified and available alternative records.

Additionally, the Board notes that the Veteran reported to 
his VA physician in May 1978 that he had been diagnosed with 
a heart murmur in the past.  In July 1978, he stated he had 
an abnormal echocardiogram approximately three years earlier, 
or around July 1975.  At the February 2009 hearing, the 
Veteran testified that he was first diagnosed with a heart 
murmur approximately six months after service, or in early 
1976.  He could not remember if he was seen for heart or 
breathing problems during service.  As such, it appears that 
there may be outstanding VA or private treatment records 
covering the period after service until the first post-
service treatment records in the claims file, or from 
September 1975 through August 1977.  Upon remand, the Veteran 
should be requested to identify all post-service treatment 
providers, and reasonable attempts should be made to obtain 
any identified, outstanding treatment records.

Furthermore, the Veteran testified at the February 2009 
hearing that he is currently receiving treatment for his 
migraines, thyroid condition, heart condition, and PTSD at 
the Little Rock VA treatment facilities.  As the most recent 
VA treatment records in the claims file are dated in March 
2000, any outstanding VA treatment records should be obtained 
and associated with the claims file upon remand.

The Veteran also indicated at the February 2009 hearing that 
he is in receipt of disability benefits from the Social 
Security Administration (SSA).  On remand, any determination 
pertinent to the Veteran's claim for SSA benefits, as well as 
any medical records relied upon concerning that claim, should 
be obtained.

In addition to the above-referenced records, a remand is 
necessary to conduct further development as to the Veteran's 
claimed PTSD stressors.  The Veteran submitted two responses 
to the PTSD questionnaire, in September 2006 and February 
2007.  The Board notes that the AOJ determined in May 2007 
that inadequate information had been provided to allow for 
stressor verification, in that the Veteran failed to identify 
his complete unit assignment.  However, taking his two 
questionnaire responses together, the Veteran identified his 
unit assignment from February 1974 to February 1975 as 3rd 
Battalion, 1st Air Cavalry, with an illegible designation 
that appears to indicate 2nd NOOD or NODD.  Upon remand, the 
Veteran should be requested to clarify this designation.

In September 2006, the Veteran identified two claimed 
stressors while he was with this unit.  He described an 
incident in July 1974, in which his unit took small arms fire 
on a hill north of the Korean demilitarized zone (DMZ) on the 
Freedom Bridge.  He also described an incident in April 1974 
at Camp Howe, Korea, where an unidentified fellow serviceman 
was electrocuted and killed when he touched a truck that had 
been hit by a downed power line after a storm.

In February 2007, the Veteran identified two claimed 
stressors that allegedly occurred in November 1974.  He 
stated that on November 15, 1974, a ROK (Republic of Korea) 
Army squad assigned to DMZ civil police duties discovered a 
shallow tunnel extending underneath the surface, and shots 
were exchanged with a North Korean guard post.  He stated 
that there were no casualties, but this was the first ground 
clash between the two sides since March 1973.  The Veteran 
further described an incident on November 20, 1974, when an 
enemy device exploded while a joint UNC/ROK investigation of 
the tunnel was underway.  He indicated that the explosion 
resulted in the deaths of U.S. Navy Commander Robert M. 
Ballinger and ROK Marine Corps Major Kim Hah Chul, as well as 
injuries to five U.S. servicemen and one ROK serviceman.  The 
Veteran stated that all participants were on a UNCMAC Joint 
Observer Team mission in which North Korea had refused to 
participate.  

The Board notes that the Veteran provided detailed 
information about the above-summarized incidents, including a 
30-day period during which they occurred, a unit assignment, 
a location, and specific casualties for the latter events.  
However, he did not indicate whether he witnessed or 
participated in the described incidents such that they could 
form the basis for an accurate PTSD diagnosis and opinion as 
to a nexus to service.  Upon remand, the Veteran should be 
requested to provide such additional information, as well as 
any other available identifying information for these claimed 
stressors.

Additionally, the Veteran described a claimed stressor event 
in the undated psychological examination conducted by Dr. 
Moneypenny, which was received by the Board in April 2009.  
He stated that he and some other soldiers strayed into enemy 
territory in the DMZ and were trapped and unable to return to 
their unit for three weeks.  The Veteran further stated that 
they repeatedly came under small arms fire and he feared for 
his life.  It is unclear whether this is the claimed July 
1974 incident described above or a separate claimed stressor.  
Upon remand, the Veteran should be requested to provide 
specific information as to this claimed stressor, including 
but not limited to the date, unit, location, and names of 
other individuals involved.  The AOJ should also attempt to 
determine the date on which Dr. Moneypenny's examination was 
conducted.

After receiving any additional response from the Veteran and 
conducting any further development as deemed necessary, the 
AOJ should attempt verification of the claimed stressors 
through the United States Army and Joint Services Records 
Research Center (JSRRC).  Any response received from the 
JSRRC, including a negative response or an indication that 
inadequate information has been provided to allow for 
verification, such should be documented in the claims file.

Finally, the Board observes that the Veteran has not been 
afforded a VA examination in connection with his service 
connection claims.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
After completion of the above-described development, the 
Veteran should be scheduled for a VA examination or 
examinations in order to determine the nature and etiology of 
any current migraines, thyroid condition, and/or heart 
condition.  

The Board notes that the evidence of record indicates that 
the Veteran had a gunshot wound to the left chest in 1966, 
prior to service, and that he has a family history of heart 
problems.  See, e.g., August 1978 VA treatment record.  
However, as noted above, he has indicated that he was first 
diagnosed with a heart murmur shortly after service.  As 
such, the VA examination relating to the Veteran's heart 
condition should include a discussion as to whether any 
current heart condition, to include a heart murmur, 
preexisted the Veteran's active duty service and, if so, 
whether such condition permanently increased in severity 
beyond its natural progression as a result of such service.  

The Board further notes that the Veteran is competent to 
testify as to certain issues.  Specifically, for symptoms 
that are capable of lay observation, such as headaches, 
shortness of breath, and chest pains or fluttering in his 
heart, the Veteran is competent to testify to a lack of such 
symptoms prior to service, continuous symptoms after an in-
service injury or incident, and receipt of medical treatment 
for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  
The AOJ and the Board, as fact finders, retain the discretion 
to make credibility determinations and weigh the lay and 
medical evidence submitted.  Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).  However, competent lay 
testimony may not be rejected unless it is found to be 
mistaken or otherwise deemed not credible.  McLendon v. 
Nicholson, 20 Vet. App. 79, 84 (2006).  Significantly, lay 
evidence may not be deemed not credible solely due to the 
absence of contemporaneous medical evidence.  Buchanan, 451 
F.3d at 1337.  Accordingly, the VA examination report(s) 
should reflect consideration of both the medical and lay 
evidence concerning the Veteran's claimed disabilities.

Additionally, if and only if the Veteran's claimed 
stressor(s) is(are) corroborated upon further development, he 
should be provided with a VA examination to determine whether 
his current PTSD is the result of the verified stressor(s).  

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable attempts to obtain 
the Veteran's complete service 
treatment records, including but not 
limited to a request for any records 
from the Army Reserves and the Army 
National Guard and a request to the 
NPRC.  If no such records are 
available, attempt to contact the 
appropriate authorities in order to 
obtain additional medical evidence or 
information related to the Veteran's 
active duty service through any 
available alternative sources, 
including but not limited to morning 
reports, sick call logs, and/or 
hospital admission information for the 
period from September 1973 through 
September 1975.  

All requests for records and all 
responses, including negative 
responses, must be documented in the 
claims file.  Requests must continue 
until a determination is made that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile, and such determination 
must be documented in the claims file.  
If the service treatment records are 
determined to have been lost, 
misplaced, or otherwise unavailable for 
review, notify the Veteran of the 
unavailability of such records, the 
attempts made to obtain them, and the 
possible alternative forms of evidence 
that may be used to substantiate his 
claim, such as those provided in the VA 
Adjudication Procedure Manual (M21-1MR, 
III.iii.2.E.27).  Thereafter, make 
reasonable attempts to obtain any 
identified and available alternative 
forms of evidence.

2.  Request the Veteran to identify all 
providers who treated him for 
migraines, a thyroid condition, a heart 
condition (to include a heart murmur), 
and/or PTSD after his separation from 
service in September 1975, and to 
complete an Authorization and Consent 
to Release Information to VA form (VA 
Form 21-4142) for each non-VA provider.  
After securing the necessary 
authorizations, request copies of all 
outstanding records, including but not 
limited to records from the Little Rock 
VA Medical Center dated from September 
1975 through August 1977 and from March 
2000 forward.  All records received 
should be associated with the claims 
file.  If any records cannot be 
obtained after reasonable efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records.

3.  Any determination pertinent to the 
Veteran's claim for SSA benefits, as 
well as any medical records relied upon 
concerning that claim, should be 
obtained from SSA and associated with 
the claims file. 

4.  Request the Veteran to provide 
further information concerning each of 
his claimed stressors, as summarized 
above, including but not limited to the 
following: clarify the unit to which he 
was assigned, down to the most specific 
designation that he can remember; 
indicate whether he witnessed or 
participated in each of the described 
incidents and how they affected him; 
and provide specific information as to 
the stressor claimed during the 
examination conducted by Dr. 
Moneypenny, including but not limited 
to the date, unit, location, and names 
of other individuals involved.  

5.  After completing the development 
indicated in the preceding paragraph, 
and reviewing any additional 
information from the Veteran concerning 
his claimed PTSD stressors as 
summarized above, as well as any 
additional stressors for which the 
Veteran provides adequate information 
to allow for stressor development upon 
remand, prepare a letter asking JSRRC 
to provide any available information 
that might corroborate the Veteran's 
alleged in-service stressors.  Provide 
JSRRC with a detailed description of 
each of the alleged stressors 
identified by the Veteran and his 
available service personnel records.  
Thereafter, make a specific 
determination as to whether the 
Veteran's claimed stressors are 
sufficiently verified, with 
consideration of Pentecost v. Principi, 
16 Vet. App. 124 (2002) (a veteran need 
not substantiate his actual presence 
during a stressor event; the fact that 
he was assigned to and stationed with a 
unit that was present while such an 
event occurred strongly suggests that 
he was, in fact, exposed to the 
stressor event). 
 
6.  After the development indicated 
above in paragraphs 1 through 3 has 
been completed, schedule the Veteran 
for a VA examination(s) to determine 
the nature and etiology of any current 
migraines, thyroid condition, and/or 
heart condition (to include a heart 
murmur).  The Veteran's claims file and 
a copy of this remand should be made 
available to the examiner(s) for 
review.  The examiner(s) should review 
the claims file in conjunction with the 
examination and make a note of such 
review in the examination report.  All 
necessary tests and studies should be 
conducted.  The examiner(s) is(are) 
requested to offer an opinion as to the 
following questions: 

(a) Does the Veteran currently 
have migraine headaches?  If so, 
was such disability at least as 
likely as not (probability of 50% 
or more) incurred in or aggravated 
by his active duty service?

(b) What is the nature of the 
Veteran's current thyroid 
condition?  For any condition 
diagnosed, was such condition at 
least as likely as not 
(probability of 50% or more) 
incurred in or aggravated by his 
active duty service?

(c) What is the nature of the 
Veteran's current heart condition?  
For any heart condition diagnosed, 
to include a heart murmur, did the 
current condition(s) exist at the 
time of the Veteran's entry into 
active duty service in September 
1973?  If so, did such 
condition(s) permanently increase 
in severity beyond the natural 
progression of the condition(s) as 
a result of active duty service?  
If the Veteran's current heart 
condition(s) did not exist at the 
time of his entry into active duty 
service, is it at least as likely 
as not (probability of 50% or 
more) that such condition(s) was 
incurred during active duty 
service? 

If an opinion cannot be offered without 
resorting to speculation, the 
examiner(s) should indicate such in the 
report.  A complete rationale must be 
provided for any opinion offered.  
Specifically, any opinion(s) offered by 
the examiner(s) must reflect 
consideration of both the medical and 
lay evidence of record.  The examiner 
is specifically requested to comment on 
all medical opinions of record.

7.  If and only if the Veteran's 
claimed stressor(s) is(are) determined 
to be corroborated by the evidence of 
record, he should be afforded a VA 
psychiatric examination.  The examiner 
should be informed of the stressor(s) 
which has(have) been determined to be 
verified.  The examiner should be 
instructed that only such event(s) may 
be considered for the purpose of 
determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms, and 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The Veteran's claims file 
and a copy of this remand should be 
made available to the examiner(s) for 
review.  The examiner should review the 
claims file in conjunction with the 
examination and make a note of such 
review in the examination report.  The 
examiner is requested to confirm or 
refute whether the Veteran meets the 
diagnostic criteria for PTSD and 
identify the stressor(s) to which any 
current diagnosis of PTSD is 
attributed.  A complete rationale must 
be provided for any opinion offered.  
The examiner is specifically requested 
to comment on all medical opinions of 
record, including but not limited to 
the psychological examination report by 
Dr. Moneypenny which was received by 
the Board in April 2009.

8.  After completing any further 
development as may be indicated by any 
response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should 
be readjudicated based on the entirety 
of the evidence.  If the claims remain 
denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this REMAND is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that, pursuant to 38 C.F.R. § 3.655 (2008), 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


